         Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA



DOMINGO ARREGUIN GOMEZ, et al.,          )
                                         )      DEFENDANTS’
Plaintiffs,                                     SUPPLEMENTAL NOTICE
                                         )
v.                                       )
                                                Case No. 20-cv-01419 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
MOHAMMED ABDULAZIZ                       )
ABDUL MOHAMMED, et al.,                  )
                                         )
Plaintiffs,
                                         )      Case No. 20-cv-01856 (APM)
v.                                       )
                                         )
MICHAEL R. POMPEO, et al.,               )
                                         )
Defendants.                              )
                                         )

AFSIN AKER, et al.,                      )
                                         )
Plaintiffs,                              )
v.                                       )     Case No. 20-CV-01926 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
         Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 2 of 9




  CLAUDINE NGUM FONJONG, et al.,                      )
                                                      )
  Plaintiffs,                                         )
  v.
                                                      )
                                                               Case No. 20-cv-02128 (APM)
  DONALD J. TRUMP, et al.,                            )
                                                      )
  Defendants.                                         )
                                                      )
                                                      )
                                                      )
  CHANDAN PANDA, et al.,                              )
                                                      )
  Plaintiffs,                                         )
                                                      )
  v.                                                           Case No. 20-cv-01907 (APM)
                                                      )
  CHAD F. WOLF, et al.,                               )
                                                      )
  Defendants.                                         )
                                                      )
                                                      )



       In an effort to provide the Court with accurate and current information, the Government

provides this Notice in response to facts asserted by Plaintiffs during the August 27, 2020

consolidated hearing on the preliminary injunction motions and in Plaintiffs’ notices, ECF Nos.

114 and 115. Defendants provide: (1) information on the status of U.S. consular operations

pursuant to COVID-19 Guidelines; (2) a response to Plaintiffs’ Notice, ECF No. 114, on certain

Plaintiffs who claim to be “located within the United States”; (3) a response to Plaintiffs’ Notice,

ECF No. 115, on the number of diversity visas issued in July 2020; and (4) the state of consular

operations at the U.S. Embassy and Consulate in New Zealand.

       1.       COVID-19 Consular Protocols. In response to concerns regarding the U.S.

Department of State’s COVID-19 Consular Protocols, the State Department advises that the



                                                 2
         Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 3 of 9




Administrative Record (“AR”) reflects the following regarding the State Department’s phased

resumption of consular services at embassies and consulates:

       On March 20, 2020, State Department directed all diplomatic and consular posts “to

immediately suspend all routine visa services until further notice.” AR12. Posts were required to

“continue to provide the visa services described below, to the extent that staff who are required to

report to posts for the performance of mission-critical or emergency services are able to do so.”

Id. This directive further advised that exceptions to Presidential Proclamations may be used “as a

guide for additional mission-critical or emergency travelers.” AR12. The National Visa Center

(NVC) and Kentucky Consular Center (KCC) were instructed to “suspend most

immigrant/diversity visa pre-processing,” and that “any immigrant visa applicants whose

appointments must be cancelled should be rescheduled by post at a later date once post resumes

normal operations.” AR13.

       On April 25, 2020, State Department issued further guidance following the April 22, 2020

Presidential Proclamation. AR17. State Department advised that “[a]ll posts and [the American

Institute in Taiwan] have already suspended routine nonimmigrant and immigrant visa services

due to the COVID-19 pandemic, but continue to provide mission-critical and emergency visa

services.” Id. “Posts should continue to provide mission-critical and emergency visa services for

applicants meeting the exception criteria to the COVID-19 P.P.s, including this new P.P., to the

extent they are able, subject to local conditions and restrictions.” Id.

       On April 28, 2020, the State Department directed that “[t]he March 20 suspension of all

routine visa services … remains in place,” and that “[p]osts do not have the authority to resume

normal visa operations even if the host country has lifted most restrictions.” AR23. State

Department advised that it was developing plans “for the resumption of services at overseas posts,



                                                   3
         Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 4 of 9




balancing the full range of interests, including: protecting Department personnel overseas;

processing capacity at posts and in the Visa Office; conditions in the United States, including stay-

at-home orders in many states; and economic considerations.” Id. An updated list of categories

deemed mission critical or emergency was provided. AR23-24.

       On June 12, 2020, the State Department notified all posts by diplomatic cable that “Safety

remains the Department’s top priority[,]” and that “Posts should only schedule cases supported by

appropriate levels of staffing and protections for mission staff and the public.” AR26. The State

Department repeated this direction to all consular posts on July 8, 2020. AR35-36.

       Also on July 8, 2020, the State Department directed by diplomatic cable that “on July 15,

2020, posts may begin a phased approach to the resumption of routine visa services.” AR35. This

did not mean that all embassies and consulates immediately resumed such services. Rather the

cable provided “guidance to the field to inform post decisions on which visa services they choose

to resume during each phase … and depending on the specific conditions at each post.” Id. The

July 8 cable provided a description of the services that posts may provide for each of three phases

of reopening to address health and safety, as well as backlogs. AR36-40. This cable further advised

that all routine visa services can be resumed during Phase Three, and “[p]osts may consider

gradually increasing these appointments to give staff time to adjust to new and increased

workflows,” with a suggested order of priority. AR38.

       2.      Response to Plaintiffs’ Notice, ECF No. 114. Plaintiffs identify six individuals in

their supplemental filing and assert that they are “Plaintiffs located within the United States.” See

ECF No. 114. They contend that the Government is improperly applying Proclamation 10014

against these six individuals. See Ex. A, 8/27/20 Tr. at 118-119. The following provides an accurate

representation of the status of the six individuals identified in Plaintiffs’ Notice, ECF No. 114,



                                                 4
         Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 5 of 9




from records held by U.S. Citizenship and Immigration Services (“USCIS”) and U.S. Customs and

Border Protection (“CBP”) and the State Department:

       Diego Barco Cuerpo – entered the United States on February 8, 2020 on an E2

nonimmigrant, treaty-investor visa. See Ex. B, Calixte Decl. ¶¶ 2-3; Ex. C, Chang Decl. ¶ 3. Mr.

Cuerpo filed an I-485 application for adjustment of status to lawful permanent resident based on

his diversity visa lottery selection, with USCIS on July 27, 2020 (11 days after Plaintiffs filed the

Mohammed complaint). See Ex. C, Chang Decl. ¶ 3; Ex. D, Dus Decl. ¶ 2. Mr. Cuerpo’s I-485

application remains pending. Id. In the complaint, Mr. Cuerpo alleged that he “has not been

scheduled for an interview at an [sic] US Embassy or Consulate or issued a decision on his [DS-

260 immigrant visa] application” submitted to the U.S. consular post. Mohammed Compl., ECF

No. 5 at ¶ 360.

       Raefa Sufian Ibrahim Ghanayem – entered the United States on July 4, 2020 on an L-2

nonimmigrant visa as the dependent of a temporary intracompany transferee. See Ex. B, Calixte

Decl. ¶ 4; Ex. C, Chang Decl. ¶ 4; Ex. D Dus Decl. ¶ 3. There is no record of Ms. Ghanayem

submitting an I-485 adjustment of status application to USCIS. See Ex. C, Chang Decl. ¶ 4.

Government records indicate that Ms. Ghanayam departed the United States on August 27, 2020.

See Ex. B, Calixte Decl. ¶ 5; Ex. C, Chang Decl. ¶ 4.

       Ahmad Salama – entered the United States on an L-1A nonimmigrant intracompany

transferee visa on July 4, 2020. See Ex. B, Calixte Decl. ¶¶ 6–7; Ex. C, Chang Decl. ¶ 4; Ex. D

Dus Decl. ¶ 3. There is no record of Mr. Salama submitting an I-485 adjustment of status

application to USCIS. See Ex. C, Chang Decl. ¶ 4. Government records indicate that Mr. Salama

departed the United States on August 27, 2020. See Ex. B, Calixte Decl. ¶ 7; Ex. C, Chang Decl.

¶ 4.



                                                 5
        Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 6 of 9




       Talgat Tleubaev – has been entering the United States on multiple occasions on a B2

nonimmigrant visitor visa since September 25, 2015. See Ex. D, Dus Decl. ¶ 5. Government

records indicate that Mr. Tleubaev entered the United States as a B2 visitor on July 16, 2020. See

Ex. C, Chang Decl. ¶ 6. There is no record of Mr. Tleubaev submitting an I-485 adjustment of

status application to USCIS. See id.

       Madina Tleubaev (Umirzhanova) – is the spouse of Talgat Tleubaev. Government

records indicate that Ms. Tleubaev (Umirzhanova) was issued a B2 nonimmigrant visitor visa on

September 25, 2015, and that she entered the United States on July 16, 2020. Ex. C, Chang ¶ 6;

Ex. D, Dus Decl. ¶ 5. There is no record of Ms. Tleubaev (Umirzhanova) submitting an I-485

adjustment of status application to USCIS. Ex. C, Chang ¶ 6.

       Marc Cyrus – Government records indicate that Mr. Cyrus entered the United States on

September 1, 2020 and returned to Canada on September 2, 2020. Ex. B, Calixte Decl. ¶ 4.

Government records indicate that Mr. Cyrus enters the United States on an almost daily basis from

Canada. Ex. C, Chang ¶ 5. Government records indicate that Mr. Cyrus was refused a derivative

diversity visa on December 5, 2019 (months before Proclamation 10014 was promulgated). See

Dus Decl. ¶ 4. There is no record of Mr. Cyrus submitting an I-485 adjustment of status

application to USCIS. See Ex. C, Chang Decl. ¶ 5.

       3.      Response to Plaintiffs’ Notice, ECF No. 115. Plaintiffs assert that “over 159

Diversity Visas were issued in various posts in the month of July alone.” ECF No. 115 at 2. This

is inaccurate. The U.S. State Department’s Consular Consolidated Database “reflects that all 159

diversity visas issued in July 2020 were replacement immigrant visas that were issued to diversity

visa applicants who had valid immigrant visas on April 23, 2020.” Ex. E, 2d Dus Decl. ¶ 2

(emphasis added).



                                                6
            Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 7 of 9




           4.     The State of U.S. Consular Operations in New Zealand. During the August 27,

2020 hearing, the status of the U.S. Consulate in Auckland, New Zealand was addressed with

speculation. E.g., Ex. A, 8/27/20 Tr. at 31:10-15. As outlined above regarding COVID-19 consular

protocols, that consulate’s operations levels have fluctuated based on host-country conditions and

its public-health advisories.

            Specifically, the consulate in New Zealand “suspended all routine visa services due to

 the COVID-19 pandemic” on March 20, 2020. Ex. F, Glazeroff Decl. ¶ 3. “On July 20, 2020,

 the U.S. Consulate General in Auckland reopened to all routine visa services.” Id. ¶ 4. The City

 of Auckland moved to Alert Level 3 on August 12, 2020. Id. ¶ 5. “Although U.S. diplomats in

 New Zealand are considered ‘essential personnel’ under local ordinances and permitted to travel

 to the office for emergencies even during Alert Level 3, the U.S. Consulate General in Auckland

 decided, for the health and safety of Consulate personnel and the public, to close to routine visa

 services so long as the City of Auckland was at Alert Level 3 or 4.” Id. The City of Auckland

 moved to Alert Level 2 on August 30, 2020, and the U.S. Consulate General accordingly

 resumed all routine visa services the following day. Id. ¶ 6. In other words, the operational status

 of the U.S. Consulate in New Zealand has shifted based on the local conditions and public-health

 status.

 September 3, 2020                                      ETHAN P. DAVIS
                                                        Acting Assistant Attorney General, Civil
                                                        Division

                                                        WILLIAM C. PEACHEY
                                                        Director, Office of Immigration Litigation,
                                                        District Court Section

                                                        COLIN A. KISOR
                                                        Deputy Director

                                                        GLENN M. GIRDHARRY
                                                        Assistant Director

                                                  7
Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 8 of 9




                                  /s/ Thomas B. York
                                  Trial Attorney
                                  U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  Washington, D.C. 20044
                                  (202) 532-4142
                                  Thomas.B.York@usdoj.gov

                                  JULIAN M. KURZ
                                  Trial Attorney

                                  CHRISTOPHER T. LYERLA
                                  Trial Attorney

                                  JAMES J. WEN
                                  Trial Attorney

                                  Attorneys for Defendants




                              8
        Case 1:20-cv-01419-APM Document 120 Filed 09/03/20 Page 9 of 9



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, I electronically filed the foregoing document

with the Clerk of the United States District Court for the District of Columbia by using the CM/ECF

system. Counsel in the case are registered CM/ECF users and service will be accomplished by the

CM/ECF system.



                                                   /s/ Thomas B. York
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division
